Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1390
                       Lower Tribunal No. 16-18231
                          ________________


                            Juan Contreras,
                                  Appellant,

                                     vs.

                      Heartwood 47, LLC, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      John Paul Arcia, P.A., and John Paul Arcia and Michael J. Farrar , for
appellant.

     Thomas Butler, P.A., and Thomas J. Butler, for appellee Norma
Contreras.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Juan Contreras appeals a trial court order awarding his ex-wife,

Norma, a 50% share of surplus funds from the foreclosure sale of their

marital home. In finding Norma entitled to half of the proceeds, the trial court

order relied, in pertinent part, on language in the final judgment on the

dissolution of the parties’ marriage. While this appeal was pending, Juan

also appealed the final judgment of dissolution of marriage. In resolving that

separate appeal, this court found improper service and vacated the final

judgment of dissolution. See Contreras v. Contreras, 336 So. 3d 772 (Fla.

3d DCA 2021). The court explained that “[u]nder well-settled Florida law,

property rights cannot be adjudicated in dissolution proceedings ‘where

service is by publication, except to the extent that the court obtains in rem

jurisdiction over particular real property described in the notice of action.’”

Id. at 773 (citations omitted). Accordingly, we vacate the disbursement order

and remand to the trial court for further proceedings.

      Reversed and remanded; disbursement order vacated.




                                       2